DETAILED ACTION
Status of the claims
	Claims 1-30 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, it is unclear who’s misbehavior is determined, such as driver, vehicle or other object. 
Claims 1, 12, 23 and 30 are rejected for the same reason.
Claims 2-11, 13-22, 24-29 are rejected as stated above because due to their dependency from claim 1, 12 and 23 respectively they are also indefinite.


Comments
There are currently no art rejection to claims 1-30.
Closest reference found are
1. Lu (US 20200258320) disclosed a vehicle component modification based on ranging and misbehavior information of an ego vehicle in vehicle-to-everything communications system wherein . In some embodiments, a method includes generating Received Signal Strength (RSS) data describing an RSS value for the V2X message which is originated by a remote vehicle. The method includes determining range data corresponding to the RSS value describing a first range from the ego vehicle to the remote vehicle. The method includes determining that the remote vehicle is providing inaccurate sensor data (an example of misbehavior information) by comparing the first range to a second range which is described by the sensor data which is extracted from the V2X message. The method includes modifying an operation of the vehicle component so that the vehicle component does not consider the sensor data that is provided by the remote vehicle.

2. Petit (US 20190312896) disclosed misbehavior protection for connected vehicle communication wherein a method is set forth for determining, by a given vehicle receiving messages, the occurrence of misbehavior, including the following steps: processing received messages by performing a plurality of plausibility determinations to obtain a respective number of plausibility measurements; determining at least one context for the region at which the given vehicle is located; weighting the plurality of plausibility measurements in accordance with values determined from the at least one context to obtain a respective plurality of plausibility indicator values; and deriving a misbehavior confidence indicator using the plausibility indicator values.

3. Yang (US 20200137580) disclosed a misbehavior detection in autonomous driving communications wherein a first roadway system receives a communication from a second roadway system over a wireless channel, where the communication includes a description of a physical object within a driving environment. Characteristics of the physical object are determined based on sensors of the first roadway system. The communication is determined to contain an anomaly based on a comparison of the description of the physical object with the characteristics determined based on the sensors of the first roadway system. Misbehavior data is generated to describe the anomaly. A remedial action is initiated based on the anomaly.

However, the cited references did not disclose the claimed limitation of the independent claims 1, 12, 23 and 30:
“determining whether to store the generated misbehavior report;”

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685